PER CURIAM.
Appellant raises four issues on appeal, none of which has merit, and only one of which needs to be briefly discussed. ' Appellant challenges section 775.082(8), Florida Statutes (the Prison Releasee Reoffen-der Punishment Act), as being violative of the separation of powers clause of the Florida Constitution. We reject this challenge. See Woods v. State, 740 So.2d 20 *434(Fla. 1st DCA); rev. granted, 740 So.2d 529 (Fla.1999). As we did in Woods, however, we certify the following question as being one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
Affirmed.
ALLEN, WOLF and VAN NORTWICK, JJ., concur.